PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the.September 24, 2018, judgment. and- sentence in Bradford County Circuit Court ease number 04-2010-CF405-A. Upon issuance of mandate in this cáuse, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ROBERTS, C.J., SWANSON and MAKAR, JJ., concur.